EXHIBIT 10

 

JOHN DEERE OMNIBUS EQUITY AND INCENTIVE PLAN

 

(As Amended February 22, 2006)

 


ARTICLE I:  GENERAL


 

1.1                                 Purpose

 

Deere & Company, a Delaware corporation (the “Corporation”), hereby adopts,
subject to stockholder approval, this plan which shall be known as the JOHN
DEERE OMNIBUS EQUITY AND INCENTIVE PLAN (the “Plan”). The Corporation and its
Subsidiaries are severally and collectively referred to hereinafter as the
“Company.” The purpose of the Plan is to foster and promote the long-term
financial success of the Company and materially increase stockholder value by:
(a) strengthening the Company’s capability to develop, maintain, and direct an
outstanding employee team; (b) motivating superior performance by means of
long-term performance related incentives; (c) encouraging and providing for
obtaining an ownership interest in the Company; (d) attracting and retaining
outstanding talent by providing incentive compensation opportunities competitive
with other major companies; and (e) enabling eligible employees to participate
in the long-term growth and financial success of the Company.

 

1.2                                 Administration

 

(a)                                  The Plan shall be administered by and under
the direction of the Compensation Committee of the Board of Directors of the
Corporation or such other committee of directors as is designated by the Board
of Directors of the Corporation (the “Committee”), which shall consist of two or
more members. The members shall be appointed by the Board of Directors, and any
vacancy on the Committee shall be filled by the Board of Directors.

 

(b)                                 Subject to the limitations of the Plan, the
Committee shall have the sole and complete authority to: (i) select from
eligible employees of the Company, those who shall participate in the Plan (a
“Participant” or “Participants”); (ii) make awards in such forms and amounts as
it shall determine; (iii) impose such limitations, restrictions and conditions
upon such awards as it shall deem appropriate; (iv) interpret the Plan and
adopt, amend, and rescind administrative guidelines and other rules and
regulations relating to the Plan; (v) correct any defect or omission or
reconcile any inconsistency in this Plan or in any award granted hereunder; and
(vi) make all other determinations and take all other actions deemed necessary
or advisable for the implementation and administration of the Plan. The
Committee’s determinations on matters within its authority shall be conclusive
and binding upon the Company and all other persons.

 

(c)                                  Except as provided below, the Committee
may, to the extent that any such action will not prevent the Plan from complying
with Rule 16b-3 under the Securities Exchange Act of 1934 (the “Exchange Act”)
or any similar rule which may subsequently be in effect (“Rule 16b-3”), the
outside director requirement of Section 162(m) of the Internal Revenue Code of
1986, as it may be amended from time to time (the “Code”), the rules of the New
York Stock Exchange applicable to companies listed for trading thereon or any
other law, delegate any of its authority hereunder to such persons as it deems
appropriate. The Committee shall not delegate its authority to amend, suspend or
terminate the Plan.

 

A-1

--------------------------------------------------------------------------------


 

(d)                                 The provisions of this Plan are intended to
qualify awards made to certain Participants (hereinafter identified as “Covered
Participants”) under the Plan under the “performance-based” exception to the
Code Section 162(m) deduction limitation.

 

1.3                                 Types of Awards Under the Plan

 

Awards under the Plan may be in the form of any one or more of the following:
(a) Statutory stock options (“ISOs”, which term shall be deemed to include
Incentive Stock Options as defined in Section 2.5 and any future type of
tax-qualified option which may subsequently be authorized), Non-statutory Stock
Options (“NSOs” and, collectively with ISOs, “Options”), and Stock Appreciation
Rights (“SARs”) as described in Article II; (b) Performance Units and
Performance Shares (“Performance Units” and “Performance Shares”) as described
in Article III; (c) Restricted Stock and Restricted Stock Equivalents
(“Restricted Stock” and “Restricted Stock Equivalents”) as described in
Article IV; (d) Other Awards (“Other Awards”) as described in Article V; and
(e) Substitute Awards as defined in Article IX (collectively, “Awards”).

 

1.4                                 Shares Subject to the Plan

 

(a)                                  Shares of stock covered by Awards under the
Plan may be in whole or in part authorized and unissued or treasury shares of
the Corporation’s common stock, $1.00 par value per share, or such other shares
as may be substituted pursuant to Section 1.6 (“Common Stock”).

 

(b)                                 The maximum number of shares of Common Stock
which may be awarded for all purposes under the Plan shall be the aggregate of:

 

(i)                                     26,750,000 shares;

 

(ii)                                  the number of shares previously authorized
but not reserved as of the date the Plan is approved for awards under the John
Deere Equity Incentive Plan, the John Deere Restricted Stock Plan and the 1991
John Deere Stock Option Plan (collectively, the “Prior Plans”); and

 

(iii)                               any shares corresponding to awards under the
Prior Plans that are forfeited after the date the Plan is approved.

 

(c)                                  Effective for awards made after
February 22, 2006, awards of Performance Awards, Restricted Stock, Restricted
Stock Equivalents, Other Awards and Substitute Awards shall reduce the maximum
number of available authorized shares of Common Stock under the Plan by 2.5
shares for each share awarded.  Awards of Options and SARS shall reduce the
maximum number of available authorized shares of Common Stock under the Plan by
one share for each share awarded.  The full number of SARs granted that are
settled by the issuance of shares shall be counted against the number of shares
available for award under the Plan, regardless of the number of shares actually
issued upon settlement of such SARs.

 

(d)                                 Any shares of Common Stock subject to an
Option which for any reason is canceled (excluding shares subject to an Option
canceled upon the exercise of a related SAR to the extent shares are issued upon
exercise of such SAR) or terminated without having been exercised; or any shares
corresponding to other Awards under the Plan, which are forfeited before
delivery of such shares, shall again be available for Awards under the Plan.

 

A-2

--------------------------------------------------------------------------------


 

(e)                                  No fractional shares shall be issued, and
the Committee shall determine the manner in which fractional share value shall
be treated.

 

1.5                                 Maximum Awards Per Participant

 

(a)                                  The aggregate number of shares of Common
Stock (including any cash equivalents thereof) that may be subject to Options
and SARs awarded during any fiscal year to a Covered Participant shall not
exceed .5% of the number of shares outstanding as of the beginning of the fiscal
year in which the Plan is approved by the stockholders of the Corporation.

 

(b)                                 The aggregate number of (i) all Performance
Units and Performance Shares and (ii) all Restricted Stock and Restricted Stock
Equivalents; (iii) all Other Awards; and (iv) all Substitute Awards, awarded to
a Covered Participant in any fiscal year shall not exceed the equivalent of
300,000 shares or the cash equivalent thereof (based on the Fair Market Value of
Common Stock as of the date of the Award).

 

1.6                                 Adjustments Upon Certain Changes

 

In the event of a stock dividend or stock split, recapitalization, merger,
consolidation, combination, exchange of shares or other increase or reduction in
the number of issued shares of Common Stock, the Board of Directors or the
Committee may, in order to prevent the dilution or enlargement of rights under
Awards (including Deferred Amounts), make such adjustments in the number and
type of shares authorized by this Plan, the number and type of shares covered
by, or with respect to which payments are measured under, outstanding Awards and
the exercise prices specified therein as may be determined to be appropriate and
equitable.

 

1.7                                 Eligible Participants

 

Participants shall be selected by the Committee from salaried employees of the
Corporation and its Subsidiaries.

 

Article II:  Stock Options and Stock Appreciation Rights

 

2.1                                 Award of Stock Options

 

The Committee may, from time to time, subject to the provisions of the Plan and
such other terms and conditions as the Committee may prescribe, award to any
Participant ISOs and NSOs to purchase Common Stock.

 

2.2                                 Documentation of Stock Option Awards

 

The award of an Option may be evidenced by a signed written agreement (a “Stock
Option Agreement”), a certificate or an electronic record containing such terms
and conditions as the Committee may from time to time determine.

 

2.3                                 Option Price

 

The purchase price of Common Stock under each Option (the “Option Price”) shall
be fixed by the Committee and except for Substitute Awards, shall be not less
than the Fair Market Value of the Common Stock on the date the Option is
awarded. Subject to adjustments pursuant to Section 1.6, the Option Price fixed
by the Committee of outstanding Options shall not be modified.

 

A-3

--------------------------------------------------------------------------------


 

2.4                                 Exercise and Term of Options

 

(a)                                  Options awarded under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall approve, either at the time of grant of such Options or
pursuant to a general determination, and which need not be the same for all
Participants, provided that no such Option (other than Substitute Awards) shall
be exercisable within the first six months of its term (except in the event of
the death of the Participant in which event Section 2.8(b) shall control without
regard to the six-month or other holding period requirements) and the term of
each Option shall not extend later than ten years after the date of grant of the
Option. Each Option which is intended to qualify as an ISO pursuant to
Section 422 of the Code, and each Option which is intended to qualify as another
type of ISO which may subsequently be authorized by law, shall comply with the
applicable provisions of the Code pertaining to such Options.

 

(b)                                 The Committee shall establish procedures
governing the exercise of Options and shall require that written notice of
exercise be given and that the Option Price be paid in full in cash (including
check, bank draft or money order) at the time of exercise; provided, however,
the Participant may instruct the Corporation to sell shares delivered on
exercise as the Participant’s agent pursuant to a “cashless exercise” program or
other similar program established or recognized by the Committee. The Committee
may permit a Participant, in lieu of part or all of the cash payment, to make
payment in Common Stock already owned by that Participant, valued at Fair Market
Value on the date of exercise, as partial or full payment of the Option Price;
provided, however, that the Committee may, in any instance, in order to prevent
any possible violation of law, require the Option Price to be paid in cash. As
soon as practicable after receipt of each notice and full payment, the Company
shall deliver to the Participant a certificate or certificates representing the
acquired shares of Common Stock. The exercise of an Option shall cancel any
related SAR to the extent of the number of shares as to which the Option is
exercised.

 

(c)                                  Notwithstanding the foregoing, in respect
of Participants who at the time of award, vesting or exercise of Options are
located in a jurisdiction that would but for this Section 2.4(c) subject such
Options to tax prior to exercise, any exercise shall be subject to the prior
written approval of the Director, Compensation and Benefits or an officer of the
Corporation. Such approval shall be at the sole discretion of the Director,
Compensation and Benefits or the officer. If and when granted, such approval
will constitute the notice to the Corporation referred to above in
Section 2.4(b).

 

2.5                                 Limitations on ISOs

 

Notwithstanding anything in the Plan to the contrary, to the extent required
from time to time by the Code, the following additional provisions shall apply
to the grant of Options which are intended to qualify as ISOs (as such term is
defined in Section 422 of the Code):

 

(a)                                  The aggregate Fair Market Value (determined
as of the date the Option is granted) of the shares of Common Stock with respect
to which ISOs are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) shall not exceed $100,000 or such
other amount as may subsequently be specified by the Code; provided that, to the
extent that such limitation is exceeded, any excess Options (as determined under
the Code) shall be deemed to be NSOs.

 

(b)                                 Any ISO authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain or be deemed to contain all
provisions required in order to qualify the Options as ISOs.

 

A-4

--------------------------------------------------------------------------------


 

(c)                                  All ISOs must be granted within ten years
from the earlier of the date on which this Plan was adopted by the Board of
Directors or the date this Plan was approved by the stockholders.

 

(d)                                 Unless sooner exercised, terminated, or
canceled, all ISOs shall expire no later than ten years after the date of grant.

 

2.6                                 Loans

 

The Committee may provide for the Corporation or any Subsidiary to make loans to
finance the exercise of any Option as well as the estimated or actual amount of
any taxes payable by the holder as a result of the exercise or payment of any
Option and may prescribe, or may empower the Corporation or such Subsidiary to
prescribe, the other terms and conditions.

 

2.7                                 Award of Stock Appreciation Rights

 

(a)                                  General. An SAR is a right to receive,
without payment (except for applicable withholding taxes) to the Company, a
number of shares of Common Stock, cash, or a combination thereof, the amount of
which is determined pursuant to the formula set forth in Section 2.7(e). An SAR
may be granted (i) with respect to any Option granted under this Plan, either
concurrently with the grant of such Option, or at such later time as determined
by the Committee (as to all or any portion of the shares of Common Stock subject
to the Option); or (ii) alone, without reference to any related stock option.
Each SAR granted by the Committee under this Plan shall be subject to the terms
and conditions of this Section.

 

(b)                                 Number. Each SAR granted to any Participant
shall relate to such number of shares of Common Stock as shall be determined by
the Committee, subject to adjustment as provided in Section 1.6. In the case of
an SAR granted with respect to a stock option, the number of shares of Common
Stock to which the SAR pertains shall be reduced in the same proportion that the
holder of the option exercises the related stock option.

 

(c)                                  Duration. The term of each SAR shall be
determined by the Committee but in no event shall an SAR (other than a
Substitute Award) be exercisable during the first six months of its term and the
term of each SAR shall not extend later than ten years after the date of grant
of the SAR. Subject to the foregoing, unless otherwise provided by the
Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it relates
is exercisable.

 

(d)                                 Exercise. An SAR may be exercised, in whole
or in part, by giving written notice to the Company, specifying the number of
SARs which the holder wishes to exercise. Upon receipt of such written notice,
the Company shall, within 90 days thereafter, deliver to the exercising holder a
certificate for the shares of Common Stock or cash or both, as determined by the
Committee, to which the holder is entitled.

 

(e)                                  Payment. Subject to the right of the
Committee to deliver cash in lieu of shares of Common Stock, the number of
shares of Common Stock which shall be issuable upon the exercise of an SAR shall
be determined by dividing:

 

(i)                                     the number of shares of Common Stock as
to which the SAR is exercised multiplied by the amount of the appreciation in
such shares (for this purpose, the “appreciation” shall be the amount by which
the Fair Market Value of a share of common Stock subject to the SAR on the
exercise date exceeds (A) in the case of an SAR related to a stock option, the

 

A-5

--------------------------------------------------------------------------------


 

purchase price of a share of Common Stock under the stock option or (B) in the
case of an SAR granted alone, without reference to a related stock option, an
amount which shall be determined by the Committee at the time of grant,
provided, however, such amount is at least equal to the Fair Market Value of the
Common Stock on the date the SAR is awarded, (subject to adjustment under
Section 1.6); by

 

(ii)                                  the Fair Market Value of a share of Common
Stock on the exercise date.

 

In lieu of issuing shares of Common Stock upon the exercise of an SAR, the
Committee may elect to pay the holder of the SAR cash equal to the appreciation
(such appreciation to be determined as set forth in Section 2.7(e)(i) above) on
the exercise date of any or all of the shares which would otherwise be issuable.
No fractional shares of Common Stock shall be issued upon the exercise of an
SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date.

 

(f)                                    Documentation of SAR Awards. SARs awarded
under the Plan may be evidenced by either a signed written agreement, a
certificate or an electronic record containing such terms and conditions as the
Committee may from time to time determine.

 

2.8                                 Termination of Employment

 

(a)                                  In the event the Participant ceases to be
an employee of the Company with the consent of the Committee or upon the
Participant’s death, or retirement or disability pursuant to applicable
disability or retirement plans of the Company, each of the Participant’s
outstanding Options and SARs shall be exercisable by the Participant (or the
Participant’s legal representative or designated beneficiary), subject to the
vesting requirements of the Options and SARs, at any time prior to an expiration
date established by the Committee at the time of award (which may be the
original expiration date of such Option or such earlier time as the Committee
may establish) or as set forth in Section 2.8(b) or (c), but in no event after
its respective expiration date. If the Participant ceases to be an employee of
the Company for any other reason and without such consent, all of the
Participant’s then outstanding Options and SARs shall terminate immediately.

 

(b)                                 Unless the Committee establishes otherwise
at the time of the Award, in the event of termination of employment because of
death, the Participant’s outstanding Options and SARs may be exercised by the
heirs, legatees or legal representatives of the holder, as the case may be,
within twelve months after such death. Such exercise shall be upon the same
terms at the time of exercise as would have been available to the original
holder, had he or she remained in the continuous employ of the Company, except
that such heirs, legatees or legal representatives may exercise any Options and
SARs held at the date of such holder’s death without regard to the holding
period established pursuant to Section 2.4(a) or 2.7(c) above.

 

Unless the Committee establishes otherwise at the time of the Award, in the
event of termination of employment of the holder of an Option or SAR with the
consent of the Committee or because of disability or retirement pursuant to
applicable disability or retirement plans of the Company, an Option or SAR may
be exercised by such holder, within five years after such termination, to the
same extent and upon the same terms (including among other things, the holding
period requirement established pursuant to Section 2.4(a) or 2.7(c) above) at
the time of exercise as would have been available had such holder remained in
the continuous employ of the Company. In the event of the death of such holder
of an Option or SAR prior to the expiration of the five-year period specified in
the preceding sentence, an Option or SAR held at death by such holder may be
exercised by the holder’s heirs, legatees or legal representatives, as the case
may be, (without regard to the holding period requirement established pursuant
to

 

A-6

--------------------------------------------------------------------------------


 

Section 2.4(a) or 2.7(c) above) within one year after death or within five years
following such termination, whichever is later, but only if and to the extent
the Option or SAR would have been exercisable by the retired holder of the
option at the date of death.

 

(c)                                  In the event of a termination of employment
by the Company of a Participant with the consent of the Committee or because of
the Participant’s death, retirement or disability pursuant to applicable
disability or retirement plans of the Company, the Committee in its sole
discretion may elect to accelerate the date on which certain of the Options and
SARs issued to such Participant become exercisable, which acceleration may be
conditioned on the forfeiture of other Awards issued to such Participant. It is
expressly provided, however, that no such acceleration may permit the exercise
of any Option or SAR in less than six months from the date of grant, nor
represent a material increase in benefits.

 

(d)                                 Nothing in Section 2.8(b) and 2.8(c) shall
make an Option or SAR exercisable after the stated expiration date of such
Option or SAR.

 

Article III:  Performance Shares and Units

 

3.1                                 Award of Performance Units and Performance
Shares

 

The Committee may award to any Participant Performance Shares and Performance
Units (“Performance Awards”). Each Performance Share shall represent one share
of Common Stock. Each Performance Unit shall represent the right of a
Participant to receive an amount equal to the value determined in the manner
established by the Committee at the time of award, which value may, without
limitation, be equal to the Fair Market Value of one share of Common Stock.

 

3.2                                 Documentation of Performance Awards

 

Each Performance Award under the Plan may be evidenced by a signed written
agreement, a certificate or an electronic record containing such terms and
conditions as the Committee may from time to time determine. Performance Shares
shall be held by the Corporation while subject to performance targets. Except
for restrictions on transfer, the Participant as owner of such Performance
Shares shall have all the rights of a holder of Common Stock.

 

3.3                                 Performance Period and Targets

 

(a)                                  The performance period for each award of
Performance Shares and Performance Units shall be of such duration as the
Committee shall establish at the time of award; provided, however, that in no
event will the performance period be less than one year (the “Performance
Period”). There may be more than one award in existence at any one time and
Performance Periods may differ.

 

(b)                                 The Committee shall set performance targets
relating to Performance Units and Performance Shares which shall be based on one
or more of the following performance measures, or any combination of the
following: (i) total stockholder return; (ii) growth in revenues, sales,
settlements, market share, customer conversion, net income, stock price, and/or
earnings per share; (iii) return on assets, net assets, and/or capital;
(iv) return on stockholders’ equity; (v) economic value added; (vi) improvements
in costs and/or expenses; or (vii) any similar performance measure established
by the Committee. Such performance targets shall be established in writing by
the Committee no later than the earlier of (i) 90 days after the commencement of
the Performance Period with respect to which the award of Performance Units or
Performance Shares is made and (ii) the date as of which twenty-five percent
(25%) of such Performance Period has elapsed. For purposes of establishing
performance targets, any of

 

A-7

--------------------------------------------------------------------------------


 

the factors set forth above may, as applicable, be measured either before or
after income taxes, and on a corporate, division, subsidiary or individual
basis, and may include or exclude interest, depreciation and amortization,
goodwill, extraordinary items and other material non-recurring gains or losses,
discontinued or added operations, the cumulative effect of changes in accounting
policies and the effect of any tax law changes. At the time of setting
performance targets, the Committee shall establish minimum, target and maximum
performance targets to be achieved within the Performance Period. Failure to
meet the minimum performance target will earn no Performance Award. Performance
Awards will be earned as determined by the Committee in respect of a Performance
Period in relation to the degree of attainment of performance between the
minimum and maximum performance targets.

 

(c)                                  If the Committee shall determine that an
acquisition or disposition of assets or securities by the Company shall have a
material effect (whether positive or negative) on the Company’s ability to meet
its performance target(s) for the applicable Performance Period(s), the
Committee shall have the discretion to take any action that would reduce the
amount of an Award, or to adjust a performance target for a Performance Period,
subject to the limitations of Section 162(m).

 

(d)                                 Except as provided in Section 3.3(c) above,
once established performance targets for Awards to Covered Participants shall
not be changed during the Performance Period; provided, however, that the
Committee retains the discretion to eliminate or decrease the amount of an Award
otherwise payable to any Participant.

 

3.4                                 Payment Respecting Performance Awards

 

(a)                                  Performance Awards shall be earned to the
extent that their terms and conditions are met. Notwithstanding the foregoing,
Performance Awards shall be payable to the Participant only in accordance with
the terms thereof or otherwise when, if, and to the extent that the Committee
determines to make such payment. All payment determinations shall be made by the
Committee during the first four months following the end of the Performance
Period.  Anything in the preceding two sentences to the contrary notwithstanding
and subject to Section 3.4(b) below, all payments under a Performance Award
shall be made no later than (i) the 15th day of the third month following the
end of the calendar year in which the applicable Performance Period ends or
(ii) the 15th day of the third month following the end of the fiscal year in
which the applicable Performance Period ends, whichever is later.

 

(b)                                 The Participant may elect to defer any cash
payment respecting a Performance Award pursuant to Article V hereof.

 

(c)                                  Payment for Performance Awards may be made
in a lump sum or in installments. Performance Shares may be paid in cash, Common
Stock or in a combination thereof as the Committee may determine. Performance
Units may be paid only in cash.

 

3.5                                 Termination of Employment

 

In the event the Participant ceases to be an employee of the Company before the
end of any Performance Period with the consent of the Committee, or upon the
Participant’s death, or retirement or disability pursuant to applicable
disability or retirement plans of the Company before the end of any Performance
Period: (a) each Performance Award previously granted to the participant shall
continue to be subject to the performance targets for the Performance Period
until such Awards are forfeited or earned pursuant to their terms and
conditions; or (b) the Committee, in its absolute discretion, may authorize the
payment to such Participant (or the Participant’s legal representative or
designated beneficiary) of any of the Performance Units and Performance Shares
which would have been paid to the Participant had the Participant continued as
an employee of the Company to the end of the Performance Period provided that

 

A-8

--------------------------------------------------------------------------------


 

the number of Performance Units and Performance Shares paid early shall be
discounted to reasonably reflect the time value of money and shall be based on
the Company’s progress, measured as of the date of acceleration, with regard to
reaching the applicable performance targets. In the event a Participant ceases
to be an employee of the Company for any other reason and without such consent
before the end of the Performance Period, any unpaid amounts for outstanding
Performance Periods shall be forfeited.

 

Article IV:  Restricted Stock and Restricted Stock Equivalents

 

4.1                                 Award of Restricted Stock

 

The Committee may award to any Participant shares of Common Stock, subject to
this Article IV and such other terms and conditions as the Committee may
prescribe (such shares being herein called “Restricted Stock”). Restricted Stock
shall be held by the Corporation while subject to restrictions. As restrictions
lapse the shares will be delivered to the Participant.

 

4.2                                 Documentation of Restricted Stock Awards

 

Awards of Restricted Stock and Restricted Stock Equivalents under the Plan may
be evidenced by a signed written agreement, a certificate or an electronic
record containing such terms and conditions as the Committee may from time to
time determine.

 

4.3                                 Restriction Period

 

At the time of award there shall be established for each Participant, subject to
Section 4.6, a restriction period (the “Restriction Period”) which shall lapse
(a) upon the completion of a period of time (“Time Goal”) as shall be determined
by the Committee, or (b) upon the achievement of stock price goals within
certain time limitations (“Price/Time Goal”) as shall be determined by the
Committee; provided, however, that, except for maximum aggregate Restricted
Stock or Restricted Stock Equivalent awards of 5% of the aggregate shares
authorized by Section 1.4(b), the Restriction Period on awards with a Price/Time
Goal shall not be less than one year and the Restriction Period on awards with
only a Time Goal shall not be less than three years. Except for restrictions on
transfer, the Participant as owner of such shares of Restricted Stock shall have
all the rights of a holder of Common Stock. With respect to shares of Restricted
Stock which are issued subject to a Time Goal, the Corporation shall deliver to
the Participant (or the Participant’s legal representative or designated
beneficiary) the certificates at the expiration of the Restriction Period. With
respect to shares of Restricted Stock which are issued subject to a Price/Time
Goal, the Corporation shall deliver to the Participant (or, if applicable
pursuant to Section 4.4 to the Participant’s legal representative or designated
beneficiary) the certificates upon the achievement of the Price/Time Goal on or
before the close of the Restriction Period. With respect to shares of Restricted
Stock which are issued subject to a Price/Time Goal which fail to meet the goal
before the end of the Restriction Period, all such shares shall be forfeited,
and the Corporation shall have the right to return such shares to the
Corporation.

 

4.4                                 Termination of Employment

 

In the event the Participant ceases to be an employee of the Company before the
end of any Restriction Period with the consent of the Committee, or upon the
Participant’s death, or retirement or disability pursuant to applicable
disability or retirement plans of the Company before the end of any Restriction
Period, the Committee shall have the absolute discretion to waive all or a
portion of the Time Goals and Price/Time Goals established under Section 4.3
provided that the Price/Time Goals with respect to any Restricted Stock or
Restricted Stock Equivalent awarded to Covered Participants pursuant to
Section 4.6 shall not be subject to waiver or modification after such goals are
established. The shares

 

A-9

--------------------------------------------------------------------------------


 

thereby released, if any, shall thereafter be delivered to such Participant (or
the Participant’s legal representative or designated beneficiary). In the event
and to the extent the Committee does not exercise its discretion to waive the
Time Goals and Price/Time Goals or a Participant ceases to be an employee of the
Company for any other reason and without such consent before achievement of the
Time Goal or Price/Time Goal, each award to such Participant upon which the
Restriction Period has not lapsed shall automatically be forfeited.

 

4.5                                 Award of Restricted Stock Equivalents

 

In lieu of or in addition to the foregoing Restricted Stock Awards, the
Committee may award to any Participant restricted stock equivalents, subject to
the terms and conditions of Sections 4.2, 4.3, and 4.4 being applied to such
awards as if those awards were for Restricted Stock and subject to such other
terms and conditions as the Committee may prescribe (“Restricted Stock
Equivalents”). Each Restricted Stock Equivalent shall represent the right of the
Participant to receive an amount determined in the manner established by the
Committee at the time of award, which value may, without limitation, be equal to
the Fair Market Value of one share of Common Stock. Payment for Restricted Stock
Equivalents may be made only in cash, in a lump sum or in installments, as the
Committee may determine.

 

4.6                                 Restricted Stock and Restricted Stock
Equivalents Awarded to Covered Participants

 

Any Restricted Stock or Restricted Stock Equivalent awarded to a Covered
Participant which the Committee intends to qualify for the performance-based
exception under Code Section 162(m) shall be subject to a Price/Time Goal.

 

Article V:  Other Awards, Cash Equivalent Awards and Deferral

 

5.1                                 Other Awards

 

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described above which
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which awards may provide for cash payments based in
whole or in part on the value or future value of Common Stock, for the
acquisition or future acquisition of Common Stock, or any combination thereof
(“Other Awards”); provided, that, such Other Awards with a performance goal
shall not vest in less than one year and Other Awards without one or more
performance goals shall not vest in less than three years. Other Awards shall
also include cash payments (including the cash payment of dividend equivalents)
under the Plan which may be based on one or more criteria determined by the
Committee which are unrelated to the value of Common Stock and which may be
granted in tandem with, or independent of, other awards under the Plan.

 

5.2                                 Cash Equivalent Awards

 

The Committee may permit Participants, on such terms and conditions as the
Committee may prescribe, to elect to receive Performance Share and Restricted
Stock awards in cash in lieu of Common Stock provided such election is made
prior to the earlier of: (i) the date the shares are issued for the benefit of
the Participant (including when held by the Corporation subject to
restrictions); or (ii) the day prior to the beginning of the calendar year in
which the award would become payable. Any such cash equivalent payments shall be
based on the Fair Market Value of the Common Stock on the date determined by the
Committee and be on such terms as shall not represent an increase in benefits.
Such cash equivalent payments shall be applied against the limits on the maximum
number of shares of Common Stock pursuant to Section 1.4 and 1.5, based on such
Fair Market Value.

 

A-10

--------------------------------------------------------------------------------


 

5.3                                 Election To Defer

 

Participants eligible to also participate in the Deere & Company Voluntary
Deferred Compensation Plan or any successor plan thereto may elect, with the
consent of the Committee and on such terms and conditions as the Committee may
prescribe, no later than the day prior to the beginning of the last calendar
year of the Performance Period, to defer all or a portion of the Participant’s
Performance, Restricted or Other Award that is payable in cash (the “Deferred
Amount”). All Deferred Amounts will be subject to the terms and conditions of
the Deere & Company Voluntary Deferred Compensation Plan or any successor plan
thereto.

 

Article VI:  Non-Transferability

 

6.1                                 Non-Transferability

 

Except as provided below, no Award under the Plan (including any Deferred
Amount), and no interest therein, shall be transferable by the Participant
otherwise than by will or, if the Participant dies intestate, by the laws of
descent and distribution and no Award may be sold, transferred, assigned,
pledged, hypothecated or otherwise encumbered in any way (whether by operation
of law or otherwise) or be subject to execution, attachment, or similar process.
Upon any attempt to so transfer, assign, pledge, hypothecate or otherwise
dispose of, or subject to execution, attachment or similar process, any Award,
or any right thereunder, contrary to the provisions hereof, the Award shall
immediately become null and void. Except as provided below, all Awards shall be
exercisable or received during the Participant’s lifetime only by the
Participant or his legal representative.

 

6.2                                 Permitted Transfers

 

Notwithstanding the foregoing, the Committee may from time to time permit Awards
to be transferable subject to such terms and conditions as the Committee may
impose, provided, however, no Award may be transferred for value (as defined in
the General Instruction to Securities and Exchange Commission Form S-8).

 

6.3                                 Transferability of Stock Options and SARs

 

Notwithstanding the foregoing, the Committee may, in its discretion, authorize
all or a portion of Options and SARs granted or to be granted to a Participant
to be on terms which permit transfer by gift or domestic relations orders (i) by
such Participant to family members, (ii) by family members to other family
members, and (iii) to such other persons or entities as may be permitted under
Form S-8 under the Securities Act of 1933, as amended from time to time or any
successor form thereto. Following transfer, any such Options and SARs shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events of termination of employment of
Section 2.8 hereof shall continue to be applied with respect to the employee,
following which the options shall be exercisable by the transferee only to the
extent, and for the periods established pursuant to Section 2.8. Family members,
for purposes of this Section, has the meaning expressed in the instructions to
Form S-8 under the Securities Act or 1933, as amended from time to time or any
successor form thereto.

 

6.4                                 Beneficiary Designation

 

Each Participant under the Plan may name, from time to time, any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in

 

A-11

--------------------------------------------------------------------------------


 

case of the Participant’s death before the Participant receives any or all of
such benefit. Each designation will revoke all prior designations for the Plan
by the same Participant, shall be in a form prescribed by the Corporation, and
will be effective only when executed and filed by the Participant in writing
during the Participant’s lifetime with the Corporation at such address specified
on the designation form. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

Article VII:  Change Of Control

 

The following acceleration and valuation provisions shall apply in the event of
a “Change of Control” or “Potential Change of Control,” as defined in this
Article VII.

 

(a)                                  In the event that:

 

(i)                                     a “Change of Control” as defined in
paragraph (b) of this Article VII occurs; or

 

(ii)                                  a “Potential Change of Control” as defined
in paragraph (c) of this Article VII occurs and the Committee or the Board
determines that the provisions of this paragraph (a) should be invoked;

 

then, unless otherwise determined by the Committee or the Board in writing at or
after the making of an Award, but prior to the occurrence of such Change of
Control, all restrictions and vesting requirements applicable to any Award shall
terminate; all Options and SARs granted hereunder shall become immediately
exercisable and shall remain exercisable throughout their entire term; and the
value of all other Awards hereunder shall, to the extent determined by the
Committee at or after grant, be cashed out on the basis of the “Change of
Control Price” (as defined in paragraph (d) of this Article VII), provided,
however, that no Award that provides for a deferral of compensation within the
meaning of Section 409A shall be cashed out upon the occurrence of a Change of
Control or Potential Change of Control unless the event or circumstances
constituting the Change of Control or Potential Change of Control also
constitute a “change in the ownership” of the Corporation, a “change in the
effective control” of the Corporation or a “change in the ownership of a
substantial portion of the assets” of the Corporation, in each case as
determined under Section 409A; and provided, further, that to the extent that
the original terms of an Award do not provide for the Award to be cashed out
upon the occurrence of a Change of Control or Potential Change of Control, the
Committee may subsequently provide for such a cash out only to the extent
permitted under Section 409A.

 

The term “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended, including any successor provision thereto, and the rules,
regulations and guidance issued thereunder.

 

(b)                                 For purposes of paragraph (a) of this
Article VII, a “Change of Control” means a change in control of a nature that
would be required to be reported in response to Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”)
whether or not the Corporation is then subject to such reporting requirement,
provided that, without limitation, such a Change in Control shall be deemed to
have occurred:

 

(i)                                     any “person” (as defined in Sections
13(d) and 14(d) of the Exchange Act) (other than a Participant or group of
Participants, the Corporation or a Subsidiary, or any employee benefit plan of
the Corporation including its trustee) is or becomes the “beneficial owner” (as
defined in Rule 13(d-3) under the Exchange Act), directly or indirectly, of
securities of the

 

A-12

--------------------------------------------------------------------------------


 

Corporation representing thirty percent (30%) or more of the combined voting
power of the Corporation’s then outstanding securities;

 

(ii)                                  during any period of two (2) consecutive
years, there shall cease to be a majority of the Board comprised as follows:
individuals who at the beginning of such period constitute the Board and any new
director(s) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved but excluding, for this purpose, any such new director whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

 

(iii)                               the stockholders of the Corporation approve
a merger or consolidation of the Corporation with any other company, other than
a merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least eighty percent (80%) of the combined voting power
of the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation; or

 

(iv)                              the stockholders of the Corporation approve a
plan of complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.

 

(c)                                  For purposes of paragraph (a) of this
Article VII, a “Potential Change of Control” means the happening of any of the
following:

 

(i)                                     the entering into an agreement by the
Corporation (other than with a Participant or group of Participants), the
consummation of which would result in a Change of Control of the Corporation as
defined in paragraph (b) of this Article VII; or

 

(ii)                                  the acquisition of beneficial ownership,
directly or indirectly, by any entity, person or group (other than a Participant
or group of Participants, the Corporation or a Subsidiary, or any employee
benefit plan of the Corporation including its trustee) of securities of the
Corporation representing five percent (5%) or more of the combined voting power
of the Corporation’s outstanding securities and the adoption by the Board of
Directors of a resolution to the effect that a Potential Change of Control of
the Corporation has occurred for purposes of the Plan.

 

(d)                                 For purposes of this Article VII, “Change of
Control Price” means the highest price per share of Common Stock paid in any
transaction reported on the New York Stock Exchange Composite Tape, or offered
in any transaction related to a Potential or actual Change of Control of the
Corporation at:

 

(i)                                     the date the Change of Control occurs;

 

(ii)                                  the date the Potential Change of Control
is determined to have occurred; or

 

A-13

--------------------------------------------------------------------------------


 

(iii)                               such other date as the Committee may
determine at or after grant but before the Change of Control occurs or the
Potential Change of Control is determined to have occurred;

 

or at any time selected by the Committee during the sixty (60) day period
preceding such date.

 

Article VIII:  Miscellaneous

 

8.1                                 Participant Agreement to Plan Provisions

 

The Participant shall notify the Director, Compensation and Benefits or the
Secretary of the Corporation of any issues and disagreements regarding the terms
and conditions of the Award within the number of days specified in the notice of
the terms of the Award to the Participant. Upon resolution of such issues as
determined by the Company or, no such notice having been received, upon the
expiration of such number of days, the Participant (and the Participant on
behalf of his legal representative and designated beneficiary) shall be deemed
to have agreed to comply with all the terms and conditions of the Award and the
Plan (including without limitation, the conditions of Section 8.2 below) and any
agreements, certificates and records issued in connection herewith.

 

8.2                                 Conditions on Awards

 

In the event that the employment of a Participant holding any unexercised Option
or SAR, any unearned Performance Award, any unearned shares of Restricted Stock,
or any unearned Restricted Stock Equivalents shall terminate with the consent of
the Committee or by reason of retirement or disability, the rights of such
Participant to any such Award shall be subject to the conditions that until any
such Option or SAR is exercised, or any such Performance Award, share of
Restricted Stock or Restricted Stock Equivalent is earned, the Participant shall
(a) not engage, either directly or indirectly, in any manner or capacity as
advisor, principal, agent, partner, officer, director, employee, member of any
association or otherwise, in any business or activity which is at the time
competitive with any business or activity conducted by the Company and (b) be
available, unless the Participant shall have died, at reasonable times for
consultations (which shall not require substantial time or effort) at the
request of the Company’s management with respect to phases of the business with
which the Participant was actively connected during the Participant’s
employment, but such consultations shall not (except in the case of a
Participant whose active service was outside of the United States) be required
to be performed at any place or places outside of the United States of America
or during usual vacation periods or periods of illness or other incapacity. In
the event that either of the above conditions is not fulfilled, the Participant
shall forfeit all rights to any unexercised Option or SAR, Performance Award,
shares of Restricted Stock or Restricted Stock Equivalents held on the date of
the breach of the condition. Any determination by the Board of Directors of the
Corporation, which shall act upon the recommendation of the Chairman, that the
Participant is, or has, engaged in a competitive business or activity as
aforesaid or has not been available for consultations as aforesaid shall be
conclusive.

 

8.3                                 Effect on Other Plans

 

(a)                                  Participation in the Plan shall not affect
a Participant’s eligibility to participate in any other benefit or incentive
plan of the Company.

 

(b)                                 Any Awards made pursuant to the Plan shall
not be included in the Participant’s remuneration for the purposes of
determining the benefits provided under any other plan of the Company unless
specifically provided in such other plan.

 

A-14

--------------------------------------------------------------------------------


 

(c)                                  The adoption of the Plan shall not preclude
the adoption by appropriate means of any other stock option or other incentive
plan for employees of the Company.

 

8.4                                 Rights of Participants

 

Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment at any time, nor confer upon
any Participant any right to continue in the employ of the Company for any
period of time or to continue the Participant’s present or any other rate of
compensation. No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.

 

8.5                                 Tax Withholding

 

(a)                                  The Company shall have the power to
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy any withholding or other tax due from the Corporation with respect to
any amount payable and/or shares issuable under the Plan, and the Corporation
may defer such payment or issuance unless indemnified to its satisfaction.

 

(b)                                 Subject to the consent of the Committee, due
to (i) the exercise of a NSO, (ii) lapse of restrictions on a Restricted Stock
Award, or (iii) the issuance of any other stock award under the Plan, a
Participant may make an irrevocable election (an “Election”) to (A) have shares
of Common Stock otherwise issuable under (i) withheld, or (B) tender back to the
Corporation shares of Common Stock received pursuant to (i), (ii), or (iii), or
(C) deliver back to the Corporation pursuant to (i), (ii), or
(iii) previously-acquired shares of Common Stock of the Corporation, in each
case having a Fair Market Value sufficient to satisfy all or part of the minimum
federal, state and local statutory withholding requirements applicable to the
Participant.

 

(c)                                  Such Election must be made by a Participant
prior to or on the date on which the relevant tax obligation arises (the “Tax
Date”). The Committee may disapprove of any Election, may suspend or terminate
the right to make Elections, or may provide with respect to any Award under this
Plan that the right to make Elections shall not apply to such Awards.

 

8.6                                 Foreign Alternatives

 

Notwithstanding the other provisions of the Plan, in the case of any Award
(including any Deferred Amount) to any Participant who is an employee of a
foreign Subsidiary or foreign branch of the Company or held by a Participant who
is in any other category specified by the Committee, the Committee may specify
that such Award shall not be represented by shares of Common Stock or other
securities but shall be represented by rights approximately equivalent (as
determined by the Committee) to the rights that such Participant would have
received if shares of Common Stock or other securities had been issued in the
name of such Participant otherwise in accordance with the Plan (such rights
being hereinafter called “Stock Equivalents”). The Stock Equivalents
representing any such Award may subsequently, at the option of the Committee, be
converted into cash or an equivalent number of shares of Common Stock or other
securities under such circumstances and in such manner as the Committee may
determine. Stock Equivalents shall be applied against the limits on the maximum
number of shares of Common Stock pursuant to Sections 1.4 and 1.5.

 

A-15

--------------------------------------------------------------------------------


 

8.7                                 Non-Uniform Determinations

 

The Committee’s determinations under the Plan, including without limitation,
(a) the determination of the Participants to receive Awards, (b) the form,
amount and timing of such Awards, (c) the terms and provisions of such Awards
and (d) agreements evidencing the same, need not be uniform and may be made by
it selectively among Participants who receive, or who are eligible to receive,
Awards under the Plan, whether or not such Participants are similarly situated.

 

8.8                                 Suspensions, Leaves of Absence, and
Transfers

 

The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any
suspension of employment or leave of absence from the Company granted to a
Participant whether such suspension or leave is paid or unpaid and whether due
to a disability or otherwise. Without limiting the generality of the foregoing,
the Committee shall be entitled to determine (a) whether or not any such
suspension or leave of absence shall be treated as if the Participant ceased to
be an employee of the Company and (b) the impact, if any, of any such suspension
or leave of absence on Awards under the Plan. In the event a Participant
transfers within the Company, such Participant shall not be deemed to have
ceased to be an employee of the Company for purposes of the Plan.

 

8.9                                 Requirements of Law, Governing Law

 

(a)                                  The granting of Awards and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Illinois, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of such agreement to the
substantive law of another jurisdiction.

 

(b)                                 Each Award (including Deferred Amounts)
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of such Award, or any shares of Common Stock or other property subject thereto,
upon any securities exchange or under any foreign, federal, or state securities
or other law or regulation, or the consent or approval of any governmental body
or the taking of any other action to comply with or otherwise with respect to
any such law or regulation, is necessary or desirable as a condition to or in
connection with the granting of such Award or the issue, delivery or purchase of
shares of Common Stock or other property thereunder, no such Award may be
exercised or paid in Common Stock or other property unless such listing,
registration, qualification, consent, approval, or other action shall have been
effected or obtained free of any conditions not acceptable to the Committee and
the holder of the Award will supply the Corporation with such certificates,
representations and information as the Corporation shall request and shall
otherwise cooperate with the Corporation in effecting or obtaining such listing,
registration, qualification, consent, approval or other action. In the case of
Officers and other persons subject to Section 16(b) of the Exchange Act, the
Committee may at any time impose any limitations upon the exercise, delivery, or
payment of any Award (including Deferred Amounts) which, in the discretion of
the Committee, are necessary or desirable in order to comply with
Section 16(b) and the rules and regulations thereunder. If the Corporation, as
part of an offering of securities or otherwise, finds it desirable because of
foreign, federal, or state legal or regulatory requirements to reduce the period
during which Options or SARs may be exercised, the Committee may, in its
discretion and without the holders’ consent, so reduce such period on not less
than 15 days’ written notice to the holders thereof.

 

A-16

--------------------------------------------------------------------------------


 

(c)                                  It is the intent of the Corporation that
the Plan comply in all respects with Section 162(m) of the Code, that any
ambiguities or inconsistencies in construction of the Plan be interpreted to
give effect to such intention and that if any provision of the Plan is found not
to be in compliance with Section 162(m), such provision shall be deemed null and
void to the extent required to permit the Plan to comply with Section 162(m).

 

8.10                           Amendment, Suspension and Termination of Plan

 

The Committee may suspend or terminate the Plan or any portion thereof at any
time and may amend it from time to time in such respects as the Committee may
deem advisable in order that any Awards thereunder shall conform to or otherwise
reflect any change in applicable laws or regulations, or to permit the Company
or its employees to enjoy the benefits of any change in applicable laws or
regulations, or in any other respect the Committee may deem to be in the best
interests of the Company; provided, however, that no such amendment shall,
without the approval of the stockholders of the Corporation to the extent
required by law, agreement, or the rules of any exchange upon which the Common
Stock is listed, (i) increase the number of shares of Common Stock which may be
issued under the Plan (except as provided in Section 1.6), (ii) modify the
requirements as to eligibility for participation in the Plan, (iii) materially
increase the benefits accruing to Participants under the Plan, or (iv) extend
the termination date of the Plan. No such amendment, suspension or termination
shall materially and adversely affect the rights of Participants under
outstanding Options, SARs, Performance Awards, awards of Restricted Stock or
Restricted Stock Equivalents, or Deferred Amounts without the consent of the
Participants affected thereby.

 

8.11                           Effective Date

 

The Plan shall become effective upon approval by the stockholders of the
Corporation.

 

8.12                           Duration of the Plan

 

The Plan shall remain in effect until all Awards under the Plan are free of all
restrictions imposed by the Plan, but no Awards shall be made hereunder after
December 31, 2011.

 

Article IX:  Definitions and Other General Provisions

 

(a)                                  The term “Fair Market Value” as it relates
to Common Stock on any given date means (i) the mean of the high and low sales
prices of the Corporation’s Common Stock on the New York Stock Exchange during
regular trading hours as reported by the New York Stock Exchange (or, if not so
reported, on any domestic stock exchanges on which the Common Stock is then
listed); or (ii) if the Common Stock is not listed on any domestic stock
exchange, the mean of the high and low sales prices of the Corporation’s Common
Stock as reported by the Nasdaq Stock Market on such date or the last previous
date reported (or, if not so reported, by the system then regarded as the most
reliable source of such quotations) or, if there are no reported sales on such
date, the mean of the closing bid and asked prices as so reported; or (iii) if
the Common Stock is listed on a domestic exchange or quoted in the domestic
over-the-counter market, but there are not reported sales or quotations, as the
case may be, on the given date, the value determined pursuant to (i) or
(ii) above using the reported sale prices or quotations on the last previous
date on which so reported; or (iv) if none of the foregoing clauses applies, the
fair value as determined in good faith by the Corporation’s Board of Directors
or the Committee.

 

(b)                                 The term “fiscal year” shall mean, the
12-month period beginning each November 1 and ending October 31 of the following
year.

 

A-17

--------------------------------------------------------------------------------


 

(c)                                  The terms “retirement” and “disability” as
used under the Plan shall be construed by reference to the provisions of the
pension plan or other similar plan or program of the Company applicable to a
Participant. Unless the Committee establishes otherwise, the terms “retirement”
and “disability” mean normal retirement, early retirement, total and permanent
disability each as defined in the John Deere Pension Plan for Salaried Employees
and the John Deere Long-Term Disability Plan, and similar events under other
similar plans of the Company applicable to the Participant. Unless the Committee
establishes otherwise, the terms “retirement” and “disability” do not include
Participants entitled only to a deferred vested pension as defined in the John
Deere Pension Plan for Salaried Employees, and/or only salary continuance under
the Company’s salary continuance policy, and similar events under other similar
plans and policies of the Company applicable to the Participants.

 

(d)                                 The term “Subsidiary” shall mean, unless the
context otherwise requires, any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations other than the last corporation in such chain owns stock possessing
at least 50% of the voting power in one of the other corporations in such chain.

 

(e)                                  The term “Substitute Award” shall mean an
Award granted upon assumption of, or in substitution for, outstanding awards
previously granted by a company or other entity in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock.

 

(f)                                    Except when otherwise indicated by the
context, words in the masculine gender when used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

 

A-18

--------------------------------------------------------------------------------